Citation Nr: 1214620	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  09-46 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a back disability.

2. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a bilateral foot disorder.

3. Entitlement to an evaluation in excess of 10 percent for tinea pedis, tinea cruris and tinea corporis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from November 1964 to November 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2009 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a November 2011 hearing conducted at the RO.  A transcript of the hearing is of record.

The issue of entitlement to an increased evaluation for tinea pedis, tinea cruris and tinea corporis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An October 2008 Board decision denied the Veteran's claims of entitlement to service connection for back and bilateral foot disabilities.  The Veteran was notified of his appellate rights, but did not complete an appeal of the Board decision.

2. Evidence received since the October 2008 Board decision denying service connection for a back disability is cumulative of the evidence of record at the time of the October 2008 denial and does not relate to an unestablished fact necessary to substantiate the claim of service connection for a back disability nor does it raise a reasonable possibility of substantiating the Veteran's claim of service connection.

3. Evidence received since the October 2008 Board decision denying service connection for a bilateral foot disorder is cumulative of the evidence of record at the time of the October 2008 denial and does not relate to an unestablished fact necessary to substantiate the claim of service connection for a bilateral foot disorder nor does it raise a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The October 2008 Board decision which denied the Veteran's claims of entitlement to service connection for back and bilateral foot disabilities is final.  38 U.S.C.A. § 7266 (West 2002).

2. Evidence received since the October 2008 Board decision in connection with the Veteran's claim of entitlement to service connection for a back disability is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3. Evidence received since the October 2008 Board decision in connection with the Veteran's claim of entitlement to service connection for a bilateral foot disorder is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For applications to reopen previously denied claims, it is necessary for VA to inform claimants of the unique character of evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  Dingess, 19 Vet. App. 473.  In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and also the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.

The Veteran received notification prior to the initial unfavorable agency decisions through May 2009 and October 2010 notice letters.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  

A VA examination was not provided in conjunction with the Veteran's application to reopen, and the Board notes that an examination is not warranted in the instant case.  See 38 C.F.R. § 3.159(c)(iii) (2011).  In this regard, VA's duty to provide a VA examination applies to a claim to reopen a finally adjudicated claim only after new and material evidence has been submitted.  Id.  Therefore, VA is not required to provide the Veteran with a VA examination.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The Board previously denied the Veteran's claims of service connection for a back disability and bilateral foot disorder in October 2008.  The Board considered service treatment records, post-service private and VA treatment records, a number of VA examinations and the Veteran's statements regarding the claimed conditions.  The Board determined that service connection for a back disability was not warranted because the evidence did not support a finding that the Veteran then suffered a chronic back disability.  Service connection for a bilateral foot disorder was denied because the evidence did not indicate the Veteran suffered a bilateral foot disorder that was etiologically related to his active service.  The Veteran was provided a copy of this decision with his procedural and appellate rights October 2008.  He did not complete an appeal of this decision.  Thus, it is final.  38 U.S.C.A. § 7266.

If new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The evidence received since the October 2008 Board decision includes additional private treatment records and the transcript of the November 2011 Board hearing.  Significantly, private treatment records indicate the Veteran underwent an MRI in July 2008.  While the Veteran's private physician initially indicated in March 2009, without a report of the MRI, that the Veteran most likely suffers from lumbar spinal stenosis at L4-5, an addendum to this treatment record indicates the report of the July 2008 MRI in question shows no evidence of disc herniation, central canal stenosis or exiting nerve root impingement.  Furthermore, a May 2009 private treatment record notes the Veteran experiences burning pain in both his legs and numbness in the feet, which is most likely related to non-service-connected diabetes.  

The Board concludes that the recently received evidence does not constitute new and material evidence with respect to the issues of service connection for a back disability or bilateral foot disorder.  These records note the Veteran continues to complain of low back pain, and received treatment for such pain.  However, while the Veteran's private physician initially diagnosed lumbar stenosis in a March 2009 record, this diagnosis was later corrected in an addendum after the report of a July 2008 MRI was received, which showed no evidence of central canal stenosis.  Furthermore, the newly obtained records do not provide an indication that the Veteran's bilateral foot pain and numbness is related to service, but rather is due to his non-service-connected diabetes.  As discussed above, the Board previously determined that service connection for a back disability was not warranted on the basis that the evidence did not support a finding that the Veteran then suffered a chronic back disability, while service connection for a bilateral foot disorder was denied because the evidence did not indicate the Veteran suffered a bilateral foot disorder that was etiologically related to his active service.  

As a final note, the Board acknowledges the testimony provided by the Veteran and his spouse at the November 2011 hearing, relating to the nature and severity of current symptomatology.  However, as laypersons, the Veteran and his spouse have no competence to give a medical opinion on the diagnosis or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while they are competent to report symptoms observable to a layperson, e.g., pain they are not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Furthermore, the testimony regarding the nature and severity of the Veteran's claimed back and bilateral foot conditions are cumulative of the evidence previously considered by the Board in the October 2008 decision.

Consequently, the Board finds the evidence received subsequent to the Board's October 2008 decision is not new and material.  This evidence is cumulative of the evidence of record at the time of the last final denial, and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection.  Therefore, the Veteran's application to reopen claims of entitlement to service connection for a back disability and bilateral foot disorder must be denied.


ORDER

New and material evidence sufficient to reopen a claim of service connection for a back disability has not been submitted; the Veteran's appeal is denied.

New and material evidence sufficient to reopen a claim of service connection for a bilateral foot disorder has not been submitted; the Veteran's appeal is denied.


REMAND

The Veteran seeks an evaluation greater than 10 percent for his service-connected skin disorder, diagnosed as tinea pedis, tinea cruris and tinea corporis.  During the development of his claim, the Veteran was provide a VA examination in January 2010 to assess the current severity of his service-connected disability.  In evaluating the Veteran's skin disorder, the VA examiner noted there are "[n]o visual lesions...noted in the foot, back or chest areas."  However, the Board notes the Veteran and his wife testified that his condition frequently affects his feet, back and groin.  See Board hearing transcript at 6-7.  In addition, a November 2009 private dermatology record notes tan or dark brown papule located at the left medial lumbar area.

A review of the rating criteria pertinent to the Veteran's skin disability reveals that the predominant criteria are the percentage of total body surface affected by the condition and/or the percentage of exposed areas affected.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).  Thus, the possibility that the total surface area affected by his service-connected disability increases during flare-ups is pertinent to his claim for a higher evaluation.  See Ardison v. Brown, 6 Vet. App. at 408; see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (holding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed").  

The Board must return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision."  Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); see also  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the discrepancy between the January 2010 VA examination report and the lay testimony and private treatment records provided by the Veteran, a new VA examination is warranted to address the current severity of the Veteran's service-connected skin disorder.  The frequency, duration, and outbreaks of skin disease exacerbations must be addressed and the skin disorder should be considered, whenever possible, at a time when it is most disabling.  See Bowers; Ardison.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA skin examination for the purpose of determining the manifestations and severity of his service-connected skin disorder.  All effort should be made to schedule the Veteran's examination for a time when his skin disease is most active.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should indicate the percent of entire body involved and percent of exposed area affected.  The examiner should also note whether systemic therapy such as corticosteroids or other immunosuppressive drugs have been required to treat the service-connected disability and, if so, the frequency and duration of their use.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


